Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from October 1, 2009 to October 31, 2009 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Reads Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7315 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Delay of Commencement of Accumulation Period: On October 30, 2009, the commencement of the Accumulation Periods for certain series of Discover Card Master Trust I certificates was delayed, pursuant to the terms of the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee, and the applicable series supplements thereto. Series 2007-1. The commencement of the Accumulation Period for Series 2007-1, which was scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), was delayed until January 1, 2010 (the first day of the Due Period related to the February 2010 Distribution Date). Series 2003-3. The commencement of the Accumulation Period for Series 2003-3, which was scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), was delayed until February 1, 2010 (the first day of the Due Period related to the March 2010 Distribution Date). Series 2007-3, Subseries 1. The commencement of the Accumulation Period for Series 2007-3, Subseries 1, which was scheduled to commence on January 1, 2010 (the first day of the Due Period related to the February 2010 Distribution Date), was delayed until March 1, 2010 (the first day of the Due Period related to the April 2010 Distribution Date). Series 2003-4, Subseries 2. The commencement of the Accumulation Period for Series 2003-4, Subseries 2, which was scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), was delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). Series 2005-4, Subseries 1. The commencement of the Accumulation Period for Series 2005-4, Subseries 1, which was scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), was delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). Series 2006-1, Subseries 2. The commencement of the Accumulation Period for Series 2006-1, Subseries 2, which was scheduled to commence on February 1, 2010 (the first day of the Due Period related to the March 2010 Distribution Date), was delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). Series 1996-4. The commencement of the Accumulation Period for Series 1996-4, which was scheduled to commence on April 1, 2010 (the first day of the Due Period related to the May 2010 Distribution Date), was delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). 3 Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Discover Card Master Trust I (the "Master Trust") and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. (C) Series 2003-4, Subseries 2: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(c) hereto. (D) Series 2004-2, Subseries 2: On November 16, 2009, the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(d) hereto. November 16, 2009 is also the date on which holders of Class A Certificates received final payment of principal and interest. Accordingly, no further Monthly Certificateholders' Statements will be forwarded to Class A Certificateholders. (E) Series 2005-2: On November 16, 2009, the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2005-2, which is attached as Exhibit 99(e) hereto. November 16, 2009 is also the date on which holders of Class B Certificates received final payment of principal and interest (holders of the Class A Certificates received final payment of principal and interest on October 15, 2009). Accordingly, Series 2005-2 terminated after the final payment on November 16, 2009 and no further Monthly Certificateholders' Statements will be forwarded to Certificateholders of this Series. (F) Series 2005-4, Subseries 1: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(f) hereto. (G) Series 2005-4, Subseries 2: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2006-1, Subseries 2: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(h) hereto. (I) Series 2006-2, Subseries 2: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(i) hereto. 4 (J) Series 2006-2, Subseries 3: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(j) hereto. (K) Series 2006-3: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2006-3, which is attached as Exhibit 99(k) hereto. (L) Series 2007-1: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2007-1, which is attached as Exhibit 99(l) hereto. (M) Series 2007-2: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2007-2, which is attached as Exhibit 99(m) hereto. (N) Series 2007-3, Subseries 1: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(n) hereto. (O) Series 2007-3, Subseries 2: On November 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(o) hereto. Series 2007-CC Collateral Certificate : On November 16, 2009, the Registrant made available the Monthly Certificateholders' Statement for October 2009 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on November 16, 2009 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. 5 No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under the Pooling and Servicing Agreement, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding.
